EXHIBIT INDEMNIFICATION AGREEMENT This Indemnification Agreement, dated and effective as of , 2008, is made by and between (1) AK Steel Holding Corporation (“Holding”) and AK Steel Company (the “Corporation,” and collectively with Holding, the “Company”) and (2) [insert name] (the “Indemnitee”). I.RECITALS A.It is in the best interests of stockholders and the promotion of good corporate governance that corporations retain and attract the most capable persons available to serve as their directors and officers.Corporations’ efforts to retain and attract such persons have been undermined by a substantial increase in corporate litigation that subjects directors and officers to great personal financial risks resulting from their service as directors and officers.Such financial risks may bear no reasonable relationship to the compensation of such directors and officers and the defense and/or settlement of the litigation is often beyond the personal resources of directors and officers. B.The Company carries liability insurance to provide financial protection to its directors and officers from the risks associated with such litigation, but the liability insurance coverage available to the Company may be inadequate in certain circumstances to cover all possible exposure for which a director or officer should be protected.The Company believes that the interests of the Company and its stockholders would best be served by a combination of such insurance and the indemnification by the Company of the directors and officers of the Company.It thus is now, and has always been, the express policy of the Company to indemnify and advance expenses to its directors and officers to provide them with the maximum protection permitted by law. C.The Company’s Certificate of Incorporation, as amended and/or restated (the “Certificate”) provides for the Company to indemnify its directors and officers to the fullest extent permitted by law.The Certificate expressly states that the indemnification provisions set forth in such Certificate are not exclusive, and contemplate that contracts may be entered into between the Company and its directors and officers with respect to indemnification; D.The Delaware General Company Laws (the “DGCL”), under which the Company is organized, empowers the Company in Section 145 to indemnify its officers, directors, employees and agents and persons who serve, at the request of the Company, as the directors, officers, employees or agents of certain other entities, and expressly provides that the indemnification provided by Section 145 is not exclusive; E.Section 102(b)(7) of the DGCL allows a corporation to include in its certificate of incorporation a provision limiting or eliminating the personal liability of a director for monetary damages in respect of claims by stockholders and corporations for breach of certain fiduciary duties, and the Company has so provided in its Certificate that each director shall be exculpated from such liability to the maximum extent permitted by law; Page of 1 of 10 F.The Board of Directors has determined that contractual indemnification as set forth in this Agreement is not only reasonable and prudent, but also promotes the best interests of the Company and its stockholders; G.The Company desires and has requested Indemnitee to serve or continue to serve as a director or officer of the Company free from undue concern for unwarranted claims for damages arising out of or related to such services to the Company; and H.Indemnitee is willing to serve, continue to serve, or to provide additional service for or on behalf of the Company on the condition that he or she is furnished the indemnity provided for in this Agreement. II.TERMS
